DETAILED ACTION
Remarks
This action is in response to Applicant’s communication filed 4 October 2021 and responsive to the 4 May 2021 Office action (the “Previous Action”).
With the communication, Applicant has:
amended claims 1, 5, 8, 13, 15, 19 and 21-23
cancelled claims 12 and 18; and
amended paragraphs [0116-0117] and [0119] of the specification.
Claims 1, 5, 6, 8, 13, 15, 19, 21-35 are pending. Claims 1, 8 and 15 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
37 C.F.R. § 1.121
Applicants amendments to the specification are not compliant with 37 C.F.R. § 1.121 because they do not reflect the preliminary amendments filed 20 September 2020. They are not entered to avoid confusion of the record. 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
Response to Arguments
Applicant argues in response to the objection to paragraph [0114] of the specification and submits that the paragraph is free from the error identified in the Previous Action. (Remarks, p. 9 par. 3). 

Applicant’s remaining arguments are moot view of the withdrawn objection and new ground(s) of rejection below, necessitated by Applicant’s amendments. 
Specification
The specification is objected to for the following informalities:
It refers to “computing device 412” at pars. [0116-0117], which appears to be typographical errors that should read –computing device 414- instead (see replacement figure 11).
It refers to “sensor data module 1210” at par. [0119], which appears to be typographical error that should read – sensor data module 1212- instead (see figure 12).
It refers to “WiFi radio 604” and “(BLE) radio 604” in paragraph [0114], which appear to be typographical errors that should perhaps read –WiFi radio 606- and -(BLE) radio 608- instead (see figure 6).
Claim Objections
The objections to claims 8 and 15 are withdrawn in view of the amendments to those claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 21-23 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Stejerna et al. (US 2016/0015183) (art of record – hereinafter Stjerna) in view of Malzl (US 10,631,658) (art made of record – hereinafter Malzl) in view of Receveur (US 2011/0113560) (art of record – hereinafter Receveur).

As to claim 1, Stjerna discloses a method for automatic sensing and adjustment of a bed system, comprising: 
accessing, for each of a plurality of stored values for a sleep position, an associated pressure value of a user's stored pressure setting for one or more sleep positions, wherein the pressure values are pre-set by the user and stored in a memory; (e.g., Stjerna, par. 
receiving the stored values and the associated pressure values (e.g., Stjerna, par. [0091] discloses variable firmness/height may be realized by inflatable elements 181, in which the pressure is independently variable; par. [0075] discloses the control unit will store this as a first lying position together with the firmness [pressure] levels for said position)
modifying at least one of the associated pressure values based on the performed tests; (e.g., Stjerna par. [0072] discloses the user may enter the parameter setting mode whenever he/she so wishes and in the parameters setting mode adjust [modify] the firmness values [associated pressure values] for different positions, define new lying positions, or cancel previously defined lying positions. This may be done by the user lying on the bed an assuming any certain lying position. He may then adjust the firmness until a comfortable setting has been obtained [i.e. testing out firmness settings (pressure values)]. This lying position and firmness may then be stored. Additionally or alternatively, a previously stored lying position may be retrieved and the firmness values for the different zones be adjusted, then stored)
determining a sensed value for the sleep position of the user based on measurements from one or more of a pressure sensor, a motion sensor, or a temperature sensor, wherein the pressure sensor and a data processing system, the data processing system comprising one or more processors and a memory, are configured to determine when a user changes from lying on his or her back to lying on his or her side based on a pressure change (e.g., Stjerna, par. [0074]: the control unit [i.e., a processor] may be arranged to store [i.e., in memory] 
Stejerna does not explicitly disclose: performing a test during a sleep cycle for at least some of the stored values and at least some of the associated pressure values; the data processing system configured to determine when a user changes from lying on his or her back to lying on his or her side based on a pressure change in air chambers of the bed system; accessing a rate-of-change value stored in memory; and adjusting the pressure of an air mattress at a rate based on the accessed rate-of-change value.
However, in an analogous art, Malzl discloses:
performing a test during a sleep cycle for at least some of the stored values and at least some of the associated pressure values; (e.g., Malzl, col. 5 ll. 36-43: sleep quality is evaluated through the lying profiles [stored values] detected and it is evaluated whether or not the modification of the support profile [associated pressure values] has led to improved sleep quality. The sleep quality is a number value which through the algorithm is related to the variation in the user position; col. 5 ll. 49-51: the pressure in chamber 120 can be modified as described to obtain the support profile 300)
the data processing system configured to determine when a user changes from lying on his or her back to lying on his or her side based on a pressure change in air chambers of the bed system; (e.g., Malzl, col. 2 ll. 39-47: pressure sensors take a measurement of the pressure acting on air chambers, such that, the control device determines when changes to the 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the sotred values and associated pressure values of Stjerna, by performing a test during a sleep cycle for the stored values and pressure values, as taught by Malzl, as Malzl would provide the advantage of a means of determining sleep quality for the position and pressure value. (See Malzl, col. 5 ll. 35-48). 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the air chambers of Stjerna, by including determining position changes based on a pressure change in the air chambers, as taught by Malzl.  Stejerna suggests the combination because suggest that various types of sensors for determine a lying position may be used. (See Stjerna, par. [0022]). Malzl also shows that pressure changes within the air chambers can be used to detect changes in user position in place of pressure changes at other locations of the mattress and achieve the same predictable result. (See M.P.E.P. § 2143(I)(B)).
Further, in an analogous art, Receveur discloses:
accessing a rate-of-change value stored in memory; (e.g., Receveur, par. [0049] discloses rate of flow through conduit 32 is controlled by a PID controller which compares a first pressure value detected by sensor 22 to a second pressure value detected at a second time to and 
adjusting the pressure of an air mattress at a rate based on the accessed rate-of-change value (e.g., Receveur, par. [0029] discloses the inflatable support structure 12 may be embodied as an air bladder positioned in a mattress; Fig. 4 and associated text, par. [0052] discloses at step 124 it is determined if a particular zone requires inflation. This decision is made by determining if the pressure is below threshold pressure. It is known to inflate the inflatable support structure if the pressure in the inflatable support structure falls below threshold pressure [and see figure, the PID control (which includes accessing a rate-of-change value, see above) is performed at steps 132, 148 and 150 to perform the pressure adjustment determined at 124]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Stjerna/Malzl, by including adjusting the pressure of at a rate based on a rate-of-change value accessed in memory, as taught by Receveur, as Receveur would provide the advantage of a means of maintaining a near a constant rate of adjustment. (See Receveur, par. [0047]).

As to claim 8, it is a bed system having substantially the same limitations as claim 1. Accordingly, claim 8 is rejected for the same reasons. Further limitations, disclosed by Torbet, include:
a bed having an air mattress having an adjustable pressure (e.g., Stjerna, abstract: the bed arrangement includes a mattress including at least one zone; par. [0091]: zones realized by inflatable elements 181, in which the pressure is independently variable).

As to claim 15, it is a bed system having substantially the same limitations as claim 1. Accordingly, claim 15 is rejected for the same reasons. Further limitations, disclosed by Torbet, include:
means for supporting an air mattress having an adjustable pressure (e.g., Stjerna, abstract: the bed arrangement includes a mattress including at least one zone; par. [0091]: zones realized by inflatable elements 181, in which the pressure is independently variable; par. [0087]: the upper surface of the mattress may be attached to a base 164 of the bed arrangement; par. [0017]: sensors may be connected to a bed frame or the like).

As to claim 21, Stjerna/Malzl/Receveur discloses the method of claim 1 (see rejection of claim 5 above) Stjerna further discloses:
wherein i) receiving the stored values and the associated pressure values; ii) performing the test for at least some of the stored values and at least some of the associated pressure values; and iii) modifying at least one of the associated pressure values based on the performed tests (see rejection of claim 5 above) is repeated over time (e.g., Stjerna par. [0072] the user may enter the parameter setting mode whenever [over time] he/she wishes, and in the parameter setting mode adjust the firmness/height values for different zones for different lying positions).

As to claim 22, it is a bed system having substantially the same limitations as claim 21. Accordingly, it is rejected for the same reasons.
 
As to claim 23, it is a bed system having substantially the same limitations as claim 21. Accordingly, it is rejected for the same reasons.

As to claim 33, Stjerna/Malzl/Receveur discloses the method of claim 1 (see rejection of claim 1 above), Stjerna further discloses wherein the pressure values comprise different values (e.g., Stjerna, par. [0075]: allowing the user to define himself the various lying positions and to set the desired firmness [pressure value] for each of said lying positions).

As to claim 34, it is a bed system having substantially the same limitations as claim 33. Accordingly, it is rejected for the same reasons.
 
As to claim 35, it is a bed system having substantially the same limitations as claim 33. Accordingly, it is rejected for the same reasons.

Claims 5, 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Torbet (US 2003/0221261) in view of Receveur (US 2011/0113560) in further view of Stjerna (US 2016/0015183) (art of record -- hereinafter Stjerna) in further view of Eberhart et al. (US 2010/0004598) (art made of record – hereinafter Eberhart).

As to claim 5, Stjerna/Malzl/Receveur discloses the method of claim 1 (see rejection of claim 1 above) but does not explicitly disclose wherein the (i) receiving the stored values and the associated pressure values; (ii) performing a test for at least some of the stored values and at least 
However, Stjerna does disclose:
wherein the (i) receiving the stored values and the associated pressure values; (ii) performing a test for at least some of the stored values and at least some of the associated pressure values; and (iii) modifying at least one of the associated pressure values based on the performed tests are performed to update the users preferred settings (e.g., Stjerna par. [0072] discloses the user may enter the parameter setting mode whenever he/she so wishes and in the parameters setting mode adjust [modify] the firmness values [associated pressure values] for different positions, define new lying positions, or cancel previously defined lying positions. This may be done by the user lying on the bed an assuming any certain lying position. He may then adjust the firmness until a comfortable setting has been obtained [i.e. testing out firmness settings (pressure values)]. This lying position and firmness may then be stored. Additionally or alternatively, a previously stored lying position may be retrieved and the firmness values for the different zones be adjusted, then stored).
And further, in an analogous art, Eberhart discloses:
to update the users preferred settings on a schedule (e.g., Eberhart, par. [0029]: the control unit continuously updating the user-specific preference profile. The profile can be updated continuously or after certain intervals “(e.g., daily or weekly)”).
It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed, to modify the updating of user preferences taught by Stjerna, by incorporating performing that updating on a schedule, as taught by Eberhart, as Eberhart would 

As to claim 6, Stjerna/Malzl/Receveur/Eberhart discloses the method of claim 5 (see rejection of claim 5 above), Stjerna further discloses wherein: 
performing a test for at least some of the stored values and at least some of the associated pressure values comprises: 
determining a sensed value (e.g., Stjerna par. [0072] discloses a previously stored lying position [sensed value] may be retrieved and the firmness values for the different zones be adjusted, then stored) and 
adjusting the pressure of the air mattress to one or more test pressures; (e.g., Stjerna par. [0072] discloses a previously stored lying position may be retrieved and the firmness values [pressure of the air mattress] for the different zones be adjusted) and 
modifying at least one of the associated pressure values based on the performed tests comprises: 
modifying at least one of the associated pressure values to match one of the test pressures (e.g., Stjerna par. [0072] discloses the user may enter the parameter setting mode and in the parameter setting mode adjust the firmness/height values for different zones for different lying positions. A previously stored lying position may be retrieved and the firmness values [pressure of the air mattress] for the different zones be adjusted, then stored [matching one of the test pressures because a value is stored]).

As to claim 13, it is a bed system having substantially the same limitations as claim 6. Accordingly, it is rejected for the same reasons.
 
As to claim 19, it is a bed system having substantially the same limitations as claim 6. Accordingly, it is rejected for the same reasons.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stejerna (US 2016/0015183) in view of Malzl (US 10,631,658) in view of Receveur (US 2011/0113560) in further view of Torbet et al. (US 2003/0221261) (art of record – hereinafter Torbet).

As to claim 24, Stjerna/Malzl/Receveur discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the air mattress comprises a first air chamber and a second air chamber that are both in fluid communication with a pump that is configured to cause increases and decreases in fluid pressure of the first air chamber and the second air chamber.
However, in an analogous art, Torbet discloses:
 wherein the air mattress comprises a first air chamber and a second air chamber that are both in fluid communication with a pump that is configured to cause increases and decreases in fluid pressure of the first air chamber and the second air chamber (e.g., Torbet, Fig. 3 and associated text, par. [0070] discloses Fig. 3 depicts a side view of a mattress. The lifts [air chambers] can be inflated with air to establish different pressures; par. [0074] discloses pressure unit 7 [pump] is an air control device including an air pump which is regulated by the control device for establishing different pressures in lifts 12-1, 12-2, 12-3 and 12-4; Fig. 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Stjerna/Malzl/Receveur, by incorporating a pump configured to cause increases and decreases in pressure of the chambers, as taught by Torbet, as Torbet would provide the advantage of a means of establishing desired pressures in the air chambers, as suggested by Stjerna. (See Torbet, par. [0074], Stjerna, par. [0091]).

As to claim 25, it is a bed system having substantially the same limitations as claim 24. Accordingly, it is rejected for the same reasons.
 
As to claim 26, it is a bed system having substantially the same limitations as claim 24. Accordingly, it is rejected for the same reasons.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Stejerna (US 2016/0015183) in view of Malzl (US 10,631,658) in view of Receveur (US 2011/0113560) in further view of Mahoney et al. (US 6,763,541) (art of record – hereinafter Mahoney)

As to claim 27, Stjerna/Malzl/Receveur discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein pressure of the air mattress is sensed by a pressure transducer that generates analog information that is transformed by an A/D converter into digital information usable by digital circuitry.  

wherein pressure of the air mattress is sensed by a pressure transducer that generates analog information that is transformed by an A/D converter into digital information usable by digital circuitry (e.g., Mahoney, col. 4 ll. 43-49 discloses pressure transducers 46 are sending pressure readings to the microprocessors 36 via the A/D converters 40. The A/D converters 40 receive analog information from the pressure transducers and convert that information to digital information usable by the microprocessors 36).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Stjerna/Malzl/Receveur, which discloses measuring pressure using sensors, by converting analog information from a pressure transducer into information usable by digital circuitry, as taught by Mahoney, as Mahoney would provide the advantage of a means of processing a pressure value sensed in an analog manner using a digital processor. (See Mahoney, col. 4 ll. 43-49).

As to claim 28, it is a bed system having substantially the same limitations as claim 27. Accordingly, it is rejected for the same reasons.
 
As to claim 29, it is a bed system having substantially the same limitations as claim 27. Accordingly, it is rejected for the same reasons.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Stejerna (US 2016/0015183) in view of Malzl (US 10,631,658) in view of Receveur (US 2011/0113560) in further view of Turner et al. (US 2009/0177327) (art of record -- hereinafter Turner).

As to claim 30, Stjerna/Malzl/Receveur discloses the method of claim 1 (see rejection of claim 1 above), Stjerna further discloses wherein the air mattress is in a bed that comprises a remote controller (e.g., Stjerna, par. [0016]: bed arrangement may be arranged as a distributed system. For example, optional remote control(s) may be arranged as separate units).
Stjerna/Malzl/Receveur does not explicitly disclose a bed that comprises an articulation controller, [and] a temperature controller.
However, in an analogous art, Turner discloses:
a bed that comprises an articulation controller, [and] a temperature controller (e.g., Turner, par. [0033] disclose using the computing device 60 and software modified to accommodate control of the bed positions; par. [0024] discloses the control unit allows the temperature of each bed unit to be individually controlled).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Stjerna, which discloses a bed, by incorporating an articulation controller and temperature controller, as taught by Turner, as Turner would provide the advantages of a means of adjusting the position of bed units and a means of controlling the temperature of the bed. (See Turner, pars. [0023] and [0024]).

As to claim 31, it is a bed system having substantially the same limitations as claim 30. Accordingly, it is rejected for the same reasons.
 
As to claim 32, it is a bed system having substantially the same limitations as claim 30. Accordingly, it is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD AGUILERA/Primary Examiner, Art Unit 2196